Slip Op. 20-

               UNITED STATES COURT OF INTERNATIONAL TRADE


 +$%$ù6,1$,9(7,%%, GAZLAR
 ,67,+6$/(1'h675,6, $ù

               Plaintiff

        and

 ,&'$6&(/,.(1(5-,7(56$1(9(
 8/$6,06$1$$6

               &RQVROLGDWHG3ODLQWLII
                                              %HIRUH: 0DUN$%DUQHWW-XGJH
                                              &RQVRO&RXUW1R. 17-00204
         v.

 81,7('67$7(6

               'HIHQGDQW

        and

 5(%$575$'($&7,21&2$/,7,21

              'HIHQGDQW-,QWHUYHQRU.


                                         OPINION

[6XVWDLQLQJWKH86'HSDUWPHQW RI&RPPHUFH¶V)LQDO5HVXOWVRI5HGHWHUPLQDWLRQ
3XUVXDQWWR&RXUW5HPDQG.]

                                                             'DWHG6HSWHPEHU

'DYLG/6LPRQ/DZ2IILFHRI'DYLG/6LPRQRI:DVKLQJWRQ'&IRU3ODLQWLII +DEDú
6LQDLYH7LEEL*D]ODU,VWLKVDO(QGVWULVL$ù

(OL]DEHWK$6SHFN6HQLRU7ULDO&RXQVHO&RPPHUFLDO/LWLJDWLRQ%UDQFK&LYLO'LYLVLRQ
86'HSDUWPHQWRI-XVWLFHRI:DVKLQJWRQ'&IRU'HIHQGDQW8QLWHG6WDWHV:LWKKHU
RQWKHEULHIZHUH(WKDQ3'DYLV$FWLQJ$VVLVWDQW$WWRUQH\*HQHUDO-HDQQH(
'DYLGVRQ'LUHFWRUDnd /0LVKD3UHKHLP$VVLVWDQW'LUHFWRU 2IFRXQVHORQWKHEULHI
ZDV'DYLG5LFKDUGVRQ6HQLRU$WWRUQH\2IILFHRIWKH&KLHI&RXQVHOIRU7UDGH
(QIRUFHPHQWDQG&RPSOLDQFH86'HSDUWPHQWRI&RPPHUFHRI:DVKLQJWRQ'&
&RQVRO&RXUW1R 17-00204                                                            3DJH2


$ODQ+3ULFH-RKQ56KDQHDQG0DXUHHQ(7KRUVRQ:LOH\5HLQ//3RI
:DVKLQJWRQ'&IRU'HIHQGDQW-,QWHUYHQRU5HEDU7UDGH$FWLRQ&RDOLWLRQ

       %DUQHWW-XGJH: 7KLVPDWWHULVEHIRUHWKHFRXUWIROORZLQJWKH86'HSDUWPHQW RI

&RPPHUFH¶V ³&RPPHUFH´) UHGHWHUPLQDWLRQXSRn WKLUGFRXUW-RUGHUHGUHPDQG. See

)LQDO5HVXOWVRI5HGHWHUPLQDWLRQ3XUVXDQWWR&RXUW5HPDQG ³UG 5HPDQG5HVXOWV´ 

(&)1R99-1. Plaintiff +DEDú 6LQDLYH7LEEL*D]ODU,VWLKVDO(QGVWULVL$ù ³+DEDú´ 

DQG&RQVROLGDWHG3ODLQWLII,FGDV&HOLN(QHUML7HUVDQH9H8ODVLP6DQD\L$6 ³,FGDV´ 

WRJHWKHU ³3ODLQWLIIV´ HDFKFKDOOHQJHd FHUWDLQDVSHFWVRI&RPPHUFH¶V ILQDODIILUPDWLYH

GHWHUPLQDWLRQLQWKHVDOHVDWOHVVWKDQIDLUYDOXHLQYHVWLJDWLRQRIVWHHOFRQFUHWH

UHLQIRUFLQJEDUIURPWKH5HSXEOLFRI7XUNH\ 1 See Steel Concrete Reinforcing Bar From

the Republic of Turkey)HG5HJ 'HS¶W&RPPHUFH0D\  ILQDO

GHWHUPLQDWLRQRIVDOHVDWOHVVWKDQIDLUYDOXH  ³Final Determination´ (&)1R-

DQGDFFRPSDQ\LQJ,VVXHVDQG'HFLVLRQ0HP$-- 0D\ (&)1R-

6 as amended by Steel Concrete Reinforcing Bar From the Republic of Turkey and

Japan)HG5HJ 'HS¶W&RPPHUFH-XO\  DPILQDODIILUPDWLYH

DQWLGXPSLQJGXW\GHWHUPLQDWLRQIRUWKH5HSXEOLFRI 7XUNH\DQGDQWLGXPSLQJGXW\

RUGHUV (&)1R- DQGDFFRPSDQ\LQJ$OOHJDWLRQVRI0LQLVWHULDO(UURUV0HP$-

- -XO\ (&)1R- 7KHFRXUWKDVLVVXHd WKUHH RSLQLRQVUHVROYLQJ

WKHVXEVWDQWLYHLVVXHVUDLVHGLQWKLVFDVHIDPLOLDULW\ZLWKWKRVHRSLQLRQVLVSUHVXPHG.

See +DEDú6LQDLYe 7LEEL*D]ODU,VWLKVDO(QGVWULVL$ùY8QLWHG6WDWHV (“+DEDú,´ 



17KHDGPLQLVWUDWLYHUHFRUGDVVRFLDWHGZLWKWKHUG 5HPDQG5HVXOWV LVFRQWDLQHGLQD
3XEOLF5HPDQG5HFRUG(&)1R100-1DQGD&RQILGHQWLDO5HPDQG5HFRUG(&)1R
100-2.
&RQVRO&RXUW1R 17-00204                                                          3DJH3

&,7BBB ) 6XSS 3d 1314 (2019)+DEDú6LQDLYe Tibbi Gazlar Istihsal

(QGVWULVL$ùY8QLWHG6WDWHV (“+DEDú,,´ &,7BBB) 6XSS 3d 1195 (2019)

+DEDú6LQDLYe 7LEEL*D]ODU,VWLKVDO(QGVWULVL$ù Y. 8QLWHG6WDWHV(“+DEDú,,,´ 44

&,7BBB) 6XSS 3d 1342 (2020).

       %ULHIO\+DEDú, UHPDQGHG&RPPHUFH¶VPHWKRGRIFDOFXODWLQJ3ODLQWLIIV¶

UHVSHFWLYHGXW\GUDZEDFNDGMXVWPHQWV E\DOORFDWLQJH[HPSWHGGXWLHVRYHUWRWDO

SURGXFWLRQ DQGWKHXVHRISDUWLDODGYHUVHIDFWVDYDLODEOHLQUHODWLRQWRFHUWDLQVDOHVIRU

ZKLFK,FGDVFRXOGQRWSURYLGHPDQXIDFWXUHUFRGHV)6XSSGDW–24

1336–37. 7KHFRXUWVXVWDLQHGWKHFinal Determination LQDOORWKHUUHVSHFWV Id. DW

1337. +DEDú,, VXVWDLQHG&RPPHUFH¶VUHYLVHGGXW\GUDZEDFNDGMXVWPHQWDVDSSOLHGWR

H[SRUWSULFH and &RPPHUFH¶VXVHRISDUWLDODGYHUVHIDFWVDYDLODEOHZLWKUHVSHFWWR

,FGDV. )6XSSGDW 7KHFRXUWUHPDQGHG&RPPHUFH¶VGHFLVLRQWRPDNHD

FLUFXPVWDQFHRIVDOHDGMXVWPHQWWRQRUPDOYDOXHLQWKHVDPHDPRXQW DVWKHGXW\

GUDZEDFNDGMXVWPHQWWR H[SRUWSULFH Id. +DEDú,,, VXVWDLQHG&RPPHUFH¶VGHFLVLRQ WR

UHFDOFXODWHQRUPDOYDOXHZLWKRXWPDNLQJDFLUFXPVWDQFHRIVDOHDGMXVWPHQW and

FRQVLVWHQWZLWK6DKD7KDL6WHHO3LSH 3XEOLF &R/WGY8QLWHG6WDWHV)G

1341–44 )HG&LU  WRiQFUHDVHWKHFRVWRISURGXFWLRQDQGFRQVWUXFWHGYDOXH WR

DFFRXQWIRUWKHFRVWRIH[HPSWHGLPSRUWGXWLHVIRUZKLFK3ODLQWLIIVUHPDLQHGOLDEOH XQWLO

WKH\VDWLVILHGWKHGXW\H[HPSWLRQSURJUDPUHTXLUHPHQWV )6XSSGDW

1349–7KHFRXUWJUDQWHG&RPPHUFH¶VUHTXHVWIRUDUHPDQGWRLQFOXGHLQ+DEDú¶V

GXW\GUDZEDFNDGMXVWPHQWLPSRUWGXWLHVIRUJLYHQLQFRQQHFWLRQZLWKRQHLQZDUG
&RQVRO&RXUW1R 17-00204                                                        3DJH4

SURFHVVLQJFHUWLILFDWH 2 ,3&DQGVXVWDLQHG&RPPHUFH¶VGHFLVLRQQRWWRLQFOXGHLQ

WKHDGMXVWPHQWLPSRUWGXWLHVDVVRFLDWHG ZLWK,3&. Id. at 1346–7KHFRXUW

IXUWKHUVXVWDLQHG&RPPHUFH¶VUHMHFWLRQRI 'HIHQGDQW-,QWHUYHQRU 5HEDU7UDGH$FWLRQ

&RDOLWLRQ¶V ³57$&´ SURSRVHGFRVW-VLGHDGMXVWPHQW. Id. at 1349–50.

      ,QWKLVWKLUGUHGHWHUPLQDWLRQ&RPPHUFHLQFOXGHG,3& LQLWVGXW\GUDZEDFN

FDOFXODWLRQVUG5HPDQG5HVXOWVDW1–27KDWFKDQJHUHVXOWHGLQDZHLJKWHG-DYHUDJH

GXPSLQJPDUJLQIRU+DEDúLQWKHDPRXQWRISHUFHQWId. at &RPPHUFHhad

SUHYLRXVO\FDOFXODWHGDZHLJKWHG-DYHUDJHGXPSLQJPDUJLQIRU,FGDV LQWKHDPRXQWRI

SHUFHQWDQGFRQVHTXHQWO\LQWKLVUHGHWHUPLQDWLRQHVWDEOLVKHGan all-RWKHUVUDWHLQ

WKHDPRXQWRISHUFHQWId.

      57$& VXEPLWWHGFRPPHQWVUHVWDWLQJLWVGLVDJUHHPHQWZLWKWKHFRXUW¶VRSLQLRQVLQ

WKLVSURFHHGLQJ. See >57$&¶V@&PWV RQ)LQDO5HVXOWVRI7KLUG5HGHWHUPLQDWLRQ

³57$&¶V&PWV´ (&)1R +DEDúDQG'HIHQGDQW8QLWHG6WDWHVUHTXHVW WKHFRXUW

WRVXVWDLQ&RPPHUFH¶VUG5HPDQG5HVXOWV 'HI¶V5HVSWR&PWV RQ5HPDQG

5HGHWHUPLQDWLRQ(&)1R5HSO\&PWVRI3O>+DEDú@LQ5HVSWR&PWVRI>57$&@

RQ)LQDO5HVXOWVRI7KLUG5HGHWHUPLQDWLRQ(&)1R. )RUWKHUHDVRQV GLVFXVVHG

KHUHLQtKH FRXUWZLOOVXVWDLQ&RPPHUFH¶VUG5HPDQG5HVXOWV.




2“$QLQZDUGSURFHVVLQJFHUWLILFDWH ‘,3&¶) LVXVHGWRWUDFN‘WKHLGHQWLW\TXDQWLW\DQG
YDOXHRIJRRGVWREHLPSRUWHG¶ DQGVXEVHTXHQWO\H[SRUWHGLQRUGHU‘WRVDWLVI\WKHH[SRUW
FRPPLWPHQWRIWKH,3&¶´ +DEDú,,,)6XSSGDWQ FLWDWLRQRPLWWHG .
&RQVRO&RXUW1R 17-00204                                                       3DJH5

                           JURISDICTION AND STANDARD OF REVIEW

       7KHFRXUWKDVMXULVGLFWLRQSXUVXDQWWRVHFWLRQ $ D  % L RIWKH7DULII$FWRI

DVDPHQGHG86&D D  % L (201 DQG86& F 

(201).

       7KHFRXUWZLOOXSKROGDQDJHQF\GHWHUPLQDWLRQWKDWLVVXSSRUWHGE\VXEVWDQWLDO

HYLGHQFHDQGRWKHUZLVHLQDFFRUGDQFHZLWKODZ86&D E  % L ³7KH

UHVXOWVRIDUHGHWHUPLQDWLRQSXUVXDQWWRFRXUWUHPDQGDUHDOVRUHYLHZHGIRUFRPSOLDQFH

ZLWKWKHFRXUW¶VUHPDQGRUGHU´SolaU:RUOG$PV,QFY8QLWHG6WDWHV&,7BBB

BBB)6XSSG   FLWDWLRQRPLWWHG 

                                        DISCUSSION

       57$& FRQWLQXHVWRVXSSRUW WKHGXW\GUDZEDFNDGMXVWPHQW PHWKRGRORJLHV

&RPPHUFHXVHGin LWVPDUJLQ FDOFXODWLRQV IRU WKHFinal Determination DQGILUVW

UHGHWHUPLQDWLRQXSRQFRXUW-RUGHUHGUHPDQG and PDLQWDLQVWKDW&RPPHUFHSURSHUO\

H[FOXGHG,3&DQG,3&IURP+DEDú¶VGXW\GUDZEDFNDGMXVWPHQW57$&¶V

&PWVDW–2. ,QOLJKWRIWKHFRXUW¶VRUGHULQ+DEDú,,,KRZHYHU³57$&WDNHVQRLVVXH

ZLWKWKHFDOFXODWLRQVWKHPVHOYHV´Id. at 2.

       &RPPHUFH¶VUHGHWHUPLQDWLRQFRPSOLHGZLWKWKHFRXUW¶VRUGHULQ+DEDú,,, E\

UHFDOFXODWLQJ +DEDú¶VGXW\GUDZEDFNDGMXVWPHQWWRLQFOXGH,3&See UG5HPDQG

5HVXOWVDW &RPPHUFH¶V UG5HPDQG5HVXOWV DUHRWKHUZLVHODZIXODQGVXSSRUWHG

E\VXEVWDQWLDOHYLGHQFH.
&RQVRO&RXUW1R 17-00204                                                   3DJH6

                                      CONCLUSION

      ,QDFFRUGDQFHZLWKWKHIRUHJRLQJWKHFRXUWZLOOVXVWDLQ&RPPHUFH¶VUG5HPDQG

5HVXOWV-XGJPHQWZLOOHQWHUDFFRUGLQJO\



                                             V   0DUN$%DUQHWW
                                             0DUN$%DUQHWW -XGJH

'DWHG 6HSWHPEHU
      1HZ1HZ